ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                           Wiggen v. Wiggen, 2011 IL App (2d) 100982




Appellate Court            PATRICIA A WIGGEN, Plaintiff-Appellant, v. ANNA TEWELL
Caption                    WIGGEN, Defendant (Brian Roughton and Kayla Roughton, Individually
                           and d/b/a Roughton Galleries, Inc., and Roughton Galleries, Inc., a Texas
                           Corporation, Defendants-Appellees).



District & No.             Second District
                           Docket No. 2-10-0982


Filed                      July 27, 2011


Held                       A complaint against Texas defendants alleging conversion, fraud and
(Note: This syllabus       replevin in connection with the sale of a painting was properly dismissed
constitutes no part of     for the lack of personal jurisdiction, since defendants did not have
the opinion of the court   continuous and systematic contacts with Illinois, they had no office in
but has been prepared      Illinois, there was no evidence of direct marketing to Illinois residents,
by the Reporter of         they did not initiate the transaction, they never entered Illinois, and they
Decisions for the          responded to solicitations, and, therefore, defendants lacked sufficient
convenience of the         minimum contacts with Illinois to allow Illinois courts to exercise
reader.)
                           personal jurisdiction over them.


Decision Under             Appeal from the Circuit Court of Du Page County, No. 09-AR-2583; the
Review                     Hon. Bruce R. Kelsey, Judge, presiding.



Judgment                   Affirmed.
Counsel on                 Lisa M. Giese and Christopher J. Maurer, both of Anderson &
Appeal                     Associates, P.C., of Wheaton, for appellant.

                           Bradley N. Pollock and Adam C. Kruse, both of Walsh, Knippen, Knight
                           & Pollock, Chtd., of Wheaton, for appellees.


Panel                      PRESIDING JUSTICE JORGENSEN delivered the judgment of the
                           court, with opinion.
                           Justices McLaren and Bowman concurred in the judgment and
                           opinion.




                                             OPINION

¶1           The plaintiff, Patricia A. Wiggen, a resident of Illinois, appeals the trial court’s order
        dismissing her complaint alleging conversion, fraud, and replevin against defendants Brian
        and Kayla Roughton and Roughton Galleries, Inc. (collectively, the Roughtons), residents
        of Texas, for lack of personal jurisdiction. Another defendant, Anna Tewell Wiggen, an
        Illinois resident, remains as a party to the action. We affirm.

¶2                                        I. BACKGROUND
¶3          This appeal arises out of a transaction for the July 2006 sale of a painting from Anna to
        the Roughtons, who own an art gallery in Texas. At the time of the sale, Anna was married
        to Patricia’s brother, but they were divorced in October 2008. In August 2009, Patricia
        demanded the return of the painting and filed suit, alleging that she was the actual owner of
        the painting and that it was sold without her consent. The Roughtons were added as parties
        in January 2010.
¶4          In April 2010, the Roughtons moved to dismiss, arguing that the court lacked personal
        jurisdiction over them. Affidavits attached to the motion showed that, in December 2005,
        Anna called the gallery and spoke to Brian. Anna told him that she was interested in selling
        a painting on behalf of her family and inquired whether the Roughtons would be interested
        in purchasing it. Over the course of the next six months, Brian spoke with Anna on the phone
        and exchanged e-mail correspondence with her about the painting. Kayla was not involved
        in the transaction and never spoke to Anna or had any other form of contact with her.
¶5          On July 12, 2006, Anna called Brian, offering to sell the painting to the Roughtons for
        $40,000, and Brian accepted. That day, he sent to Anna a check, along with a box in which
        to ship the painting. The box and check were shipped from Texas and sent to Illinois. On
        September 14, 2006, the Roughtons sold the painting.

                                                  -2-
¶6          Brian remained in Texas during the entire transaction. He never traveled to Illinois, and
       Anna never went to Texas. The Roughtons have no physical business presence in Illinois and
       they never directed any advertisements or solicitations to Anna. They do not advertise or
       otherwise solicit business in Illinois, other than by maintaining a website and advertising in
       several national art magazines, trade journals, and websites.
¶7          On May 19, 2010, a hearing was held, and Patricia asked the court to take judicial notice
       of e-mails to show that Brian initiated the sale. Patricia argued that, because the contract was
       performed in Illinois, the court had personal jurisdiction over the Roughtons. The court did
       not take notice of the e-mails, because they were not attached to any filed court papers and
       had not been properly put before the court, but the court agreed that, on the face of the
       materials before it, the contract was completed in Illinois. Based on that determination, the
       court found that, “at this point in time on the surface,” there was sufficient contact with
       Illinois to deny the motion to dismiss. The court stated its assumption that, if other facts
       came out later, counsel would make an appropriate motion.
¶8          On June 18, 2010, the Roughtons filed a motion to reconsider, arguing that the court
       erred in its application of the law. The Roughtons also noted that the court had referenced
       the possibility of additional facts arising and that material from Anna was not considered at
       the hearing on the motion to dismiss.
¶9          The Roughtons attached to the motion an affidavit from Anna, stating that she initiated
       contact with the Roughtons about selling the painting. Anna averred that, over the course of
       six months, she communicated with Brian by e-mail and telephone and made various
       representations about the condition of the painting. Through these discussions, Anna
       understood that any purchase of the painting was contingent upon its receipt and acceptance
       to ensure that it did not exhibit too much “cracklier.” On July 11, 2006, Anna called Brian
       and asked whether he agreed to purchase the painting. Brian accepted, contingent upon his
       inspection of the cracklier. Brian sent Anna a check for $40,000 and a box for shipping of
       the painting. Anna sent the painting and held the check until Brian inspected the painting and
       approved of its condition. Anna averred that her only contact with the Roughtons was at her
       initiation or request and that she did not expect that the Roughtons would have to come to
       the Illinois courts in regard to any dispute over the painting.
¶ 10        Also attached to the motion to reconsider were e-mails sent between Anna and Brian
       showing that Brian expressed concern about the cracklier and told Anna that he would send
       a box for shipping along with a check. Then, he would inspect the painting upon receipt and
       either he would ship it back the next day if it was not acceptable, or, if it was acceptable,
       Anna could cash the check. Anna replied that she would accept Brian’s terms.
¶ 11        Patricia filed a response to the motion, arguing that the motion was improper because
       there was no newly discovered evidence, change in the law, or error in the court’s application
       of the law. On July 21, 2010, the parties were allowed additional time to supplement their
       briefs in order to address MacNeil v. Trambert, 401 Ill. App. 3d 1077 (2010), a case decided
       on June 18, 2010.
¶ 12        A hearing on the matter was set for September 1, 2010. There is no transcript of that
       hearing or substitute for a transcript. That same day, the court granted the motion to


                                                 -3-
       reconsider and dismissed the complaint against the Roughtons for lack of personal
       jurisdiction. Patricia appeals.

¶ 13                                        II. ANALYSIS
¶ 14                                      A. Anna’s Affidavit
¶ 15       In her reply brief, Patricia contends for the first time that we should not consider Anna’s
       affidavit, because there was no showing that it could not have been provided as an exhibit
       with the Roughtons’ original motion. However, points not argued in the appellant’s brief are
       forfeited. See Ill. S. Ct. R. 341(h)(7) (eff. July 1, 2008); R. 341(j) (eff. July 1, 2008) (reply
       brief “confined strictly” to responding to the arguments presented in the appellee’s brief);
       Sylvester v. Chicago Park District, 179 Ill. 2d 500, 507 (1997) (issues raised for the first time
       in the reply brief are forfeited). Further, Patricia has not provided a transcript or substitute
       of the hearing on the motion to reconsider showing what transpired that would be grounds
       for error. For example, she has not shown what the parties presented or argued, that she made
       any sort of objection to consideration of the affidavit, or what the court determined as the
       basis of its judgment.
¶ 16       “[A]n appellant has the burden to present a sufficiently complete record of the
       proceedings at trial to support a claim of error, and in the absence of such a record on appeal,
       it will be presumed that the order entered by the trial court was in conformity with law and
       had a sufficient factual basis. Any doubts which may arise from the incompleteness of the
       record will be resolved against the appellant.” Foutch v. O’Bryant, 99 Ill. 2d 389, 391-92
       (1984). In the absence of a complete record, we must presume that the trial court had ample
       grounds supporting its determination. Rock Island County v. Boalbey, 242 Ill. App. 3d 461,
       462 (1993).
¶ 17       Here, without a transcript of the hearing on the motion to reconsider or a substitute, we
       assume that Patricia did not object, that the affidavit was accepted at the hearing as newly
       discovered evidence, or that the trial court otherwise had ample grounds to support its
       determination about the affidavit. This is particularly appropriate when the motion for
       reconsideration was based in part on the court’s indications that it would be open to learning
       of additional facts that arose, and when new case law arose during the pendency of the
       proceedings. Accordingly, we consider Anna’s affidavit.

¶ 18                                  B. Personal Jurisdiction
¶ 19       Patricia argues that the Illinois courts have personal jurisdiction over the Roughtons
       because the Roughtons negotiated the contract with an Illinois resident, they have a website
       and have advertised nationally, and the contract was performed in Illinois. The Roughtons
       contend that their contacts with Illinois are too attenuated to support personal jurisdiction
       over them, because they have no physical contact with Illinois and were passive purchasers
       who did not initiate the transaction, which was not substantially performed in Illinois.
¶ 20       “The plaintiff has the burden of proving a prima facie case for jurisdiction when seeking
       jurisdiction over a nonresident defendant.” Bolger v. Nautica International, Inc., 369 Ill.


                                                 -4-
       App. 3d 947, 949-50 (2007) (citing Keller v. Henderson, 359 Ill. App. 3d 605, 610 (2005),
       and Spartan Motors, Inc. v. Lube Power, Inc., 337 Ill. App. 3d 556, 559 (2003)). When the
       trial court decides the issue of personal jurisdiction based solely on documentary evidence,
       our review is de novo. Id. at 950. “In reviewing affidavits and pleadings, we resolve conflicts
       between the documents in the plaintiff’s favor for purposes of determining whether a prima
       facie case for jurisdiction has been shown.” Id. “A plaintiff’s prima facie case for jurisdiction
       can be overcome by a defendant’s uncontradicted evidence that defeats jurisdiction.” Id.
¶ 21        Section 2-209(c) of the Code of Civil Procedure (the long-arm statute) allows an Illinois
       court to exercise personal jurisdiction on any basis permitted by the Illinois Constitution and
       the Constitution of the United States. 735 ILCS 5/2-209(c) (West 2008). “Thus, the long-arm
       statute has been held to be coextensive with the due process requirements of the Illinois and
       United States Constitutions.” Bolger, 369 Ill. App. 3d at 950; see G.M. Signs, Inc. v. Kirn
       Signs, Inc., 231 Ill. App. 3d 339, 342 (1992). Accordingly, the issue is addressed according
       to due process requirements.
¶ 22        Under state due process guarantees, it must be fair, just, and reasonable to require a
       nonresident to defend an action in Illinois, considering the quality and nature of the
       defendant’s acts that occur in Illinois or that affect interests located in Illinois. Rollins v.
       Ellwood, 141 Ill. 2d 244, 271 (1990). “ ‘Federal due process analysis1 requires a three-prong
       analysis consisting of whether (1) the nonresident defendant had “minimum contacts” with
       the forum state such that there was “fair warning” that the nonresident defendant may be
       haled into court there; (2) the action arose out of or related to the defendant’s contacts with
       the forum state; and (3) it is reasonable to require the defendant to litigate in the forum
       state.’ ” Bolger, 369 Ill. App. 3d at 950 (quoting Keller, 359 Ill. App. 3d at 613); see also
       Burger King Corp. v. Rudzewicz, 471 U.S. 462, 471-77 (1985). At issue in this appeal is
       whether the Roughtons had sufficient minimum contacts with Illinois so that Illinois courts
       can assert personal jurisdiction over them.

¶ 23                                    1. Minimum Contacts
¶ 24       “In order for personal jurisdiction to comport with federal due process requirements, the
       defendant must have certain minimum contacts with the forum state such that maintaining
       the suit there does not offend traditional notions of fair play and substantial justice.” Bolger,
369 Ill. App. 3d at 951 (citing International Shoe Co. v. Washington, 326 U.S. 310, 316
       (1945)). “The minimum contacts required for personal jurisdiction must be based on some
       act by which the defendant purposefully avails itself of the privilege of conducting activities
       within the forum state, thus invoking the benefits and protections of its laws.” Id. (citing


               1
                In Keller, we noted that “in almost all cases, when federal due process concerns regarding
       personal jurisdiction are satisfied, so are Illinois due process concerns.” Keller, 359 Ill. App. 3d at
       620. Thus, because there was no contention that the analysis diverged, we held that “because federal
       due process concerns have been satisfied in this case, so have Illinois due process concerns.” Id.
       Similarly, neither party in this case asserts that the analyses diverge. Thus, we address only the
       federal due process standard.

                                                    -5-
       Burger King Corp., 471 U.S. at 475, and Keller, 359 Ill. App. 3d at 612-13). The purposeful-
       availment requirement exists so that an out-of-state defendant will not be forced to litigate
       in a distant or inconvenient forum solely as a result of random, fortuitous, or attenuated
       contacts or the unilateral act of a consumer or some other third person. Id. The minimum
       contacts required for the exercise of personal jurisdiction differ depending on whether
       general jurisdiction or specific jurisdiction is being sought. Id. Patricia argues that both
       general and specific jurisdiction are present.

¶ 25                                    a. General Jurisdiction
¶ 26        “General jurisdiction can be found when the defendant has continuous and systematic
       general business contacts with the forum.” Id. (citing Helicopteros Nacionales de Colombia,
       S.A. v. Hall, 466 U.S. 408, 416 (1984), and Keller, 359 Ill. App. 3d at 613). “Illinois limits
       general jurisdiction over nonresidents to instances in which the nonresident was present and
       doing business in the forum.” Id. (citing Roiser v. Cascade Mountain, Inc., 367 Ill. App. 3d
559, 562 (2006)). “That standard requires a nonresident defendant to carry on business
       activity in Illinois, not occasionally or casually, but with a fair measure of permanence and
       continuity.” Id. (citing Roiser, 367 Ill. App. 3d at 562). The standard is quite high and means
       that the foreign defendant has in effect taken up residence in Illinois and, therefore, may be
       sued on causes of action both related and unrelated to its activities there. Id. Transient
       contact, such as attendance at trade shows, advertising, or the mere solicitation of customers,
       is insufficient to establish general jurisdiction. Id. at 951-52.
¶ 27        Here, the Roughtons do not have continuous and systematic contacts with Illinois. They
       do not maintain an office in Illinois and, although they have a website and advertise in some
       national trade journals, there is no evidence that those materials solicit purchases from
       residents of Illinois or any other state, and there is no evidence of direct marketing to Illinois
       residents. There is no evidence of regular business activity in Illinois or travel to Illinois.
       Thus, the Roughtons do not carry on business activity in Illinois with any degree of
       permanence or continuity. Therefore, the courts of Illinois cannot exercise personal
       jurisdiction over them under a general jurisdiction theory.

¶ 28                                    b. Specific Jurisdiction
¶ 29        “A court has specific jurisdiction over a defendant if the suit arises out of or relates to the
       defendant’s contacts with the forum state.” Id. at 952 (citing Keller, 359 Ill. App. 3d at 613).
       For specific jurisdiction, the suit must arise directly out of the contacts between the defendant
       and the forum. Id. At a minimum, the court must find an act by which the defendant
       purposefully avails him or herself of the privilege of conducting activities within the forum
       state, thus invoking the benefits and protections of its laws. Id. “The focus is on the
       defendant’s activities within the forum State, not on those of the plaintiff.” (Internal
       quotation marks omitted.) Id.
¶ 30        “[T]he factors a court considers to determine whether a defendant has sufficiently
       transacted business in Illinois so as to have purposefully availed him or herself of the benefits
       of Illinois law are: (1) who initiated the transaction; (2) where the contract was formed; and

                                                   -6-
       (3) where performance of the contract was to take place.” Id. (citing Viktron Ltd. Partnership
       v. Program Data, Inc., 326 Ill. App. 3d 111, 117 (2001), and Campbell v. Mills, 262 Ill. App.
3d 624, 628 (1994)).
¶ 31        “In cases involving a contract for the sale of goods, courts have found the exercise of
       personal jurisdiction appropriate when the nonresident defendant actively initiated the
       transaction, or when a portion of the contract performance was carried out in Illinois.” Id.
       (citing Keller, 359 Ill. App. 3d at 618-19). However, an individual’s contract with a
       nonresident defendant alone does not automatically establish the requisite minimum contacts.
       Id. (citing G.M. Signs, 231 Ill. App. 3d at 343). This is particularly true when the nonresident
       defendant is a buyer, rather than a seller. In those circumstances, we distinguish between
       active and passive purchasers. Chalek v. Klein, 193 Ill. App. 3d 767, 772 (1990).
¶ 32        “Under this approach, if the nonresident buyer is a passive party who merely places an
       order by mail, telephone, or to a salesperson and accepts the seller’s price as stated in
       advertising or other forms of solicitation, the courts of the seller State will not be able to
       exercise in personam jurisdiction over the buyer.” Id. at 772-73. “If the buyer departs from
       a passive role by dictating or vigorously negotiating contract terms or by inspecting
       production facilities, the unfairness which would be associated with the exercise of long arm
       jurisdiction over that buyer dissipates, and he or she will be subject to personal jurisdiction
       in the courts of the seller’s State.” Id. at 773.
¶ 33        “The type of conduct which would characterize an active purchaser is far more typical
       in dealings between major business organizations than in transactions in which a consumer
       or even a small shopkeeper is the purchaser.” Id. “Distinguishing between active and passive
       purchasers therefore protects the ordinary mail order consumer who merely orders an item
       of merchandise from a company in a distant State from having to submit to the jurisdiction
       of the courts of that State while at the same time it protects sellers who manufacture custom-
       built products according to a nonresident buyer’s specifications.” Id. “Furthermore, under
       this approach, individuals from other States who order goods from Illinois residents will not
       be subject to the jurisdiction of our courts merely because they have entered into a contract
       with Illinois residents.” Id. It addresses the due process concerns expressed by the United
       States Supreme Court in Burger King, and it allows potential nonresident defendants to
       structure their conduct with some degree of assurance as to whether it will render them liable
       to suit in Illinois. Id.
¶ 34        In Chalek, the defendant buyer purchased a single product from an Illinois seller. The
       defendant made the first contact to the seller to inquire about making the purchase, called
       another time in response to materials sent by the seller, and sent a check to the seller. When
       the product arrived, the defendant determined that it was not satisfactory and stopped
       payment on the check. However, the defendant never entered Illinois, never negotiated the
       terms of the purchase agreement, and did not otherwise depart from the role of a passive
       buyer. Therefore, we determined that personal jurisdiction was lacking.
¶ 35        In comparison, in G.M. Signs, the defendant buyer did not have any physical presence in
       Illinois. However, the plaintiff seller did not solicit the defendant’s business. The defendant
       traveled to Illinois to inspect the seller’s manufacturing facilities and then initiated and


                                                 -7-
       negotiated an ongoing purchasing relationship with the seller for the purchase of custom-
       produced products that were made according to the defendant’s specifications. In that
       instance, the defendant was an active purchaser who was subject to personal jurisdiction in
       Illinois. G.M. Signs, 231 Ill. App. 3d at 344-45.
¶ 36        Here, the facts fall between those of Chalek and G.M. Signs, but the record does not
       support a conclusion that the Roughtons were the type of active purchasers necessary for the
       exercise of personal jurisdiction over them. The Roughtons did not initiate the transaction
       and instead responded to solicitations from Anna. Indeed, Anna averred that all contact was
       at her request. The Roughtons never entered the state, and the action involved a single
       purchase with no further ongoing relationship between Anna and the Roughtons. We note
       that the Roughtons did negotiate in relation to the transaction, but unlike negotiations in
       cases that gave rise to personal jurisdiction, there is no evidence that the Roughtons
       vigorously negotiated price or arranged for an ongoing relationship involving custom
       product. Instead, the Roughtons responded to solicitations, accepted the price that was
       offered to them, and negotiated only for the ability to inspect the painting before their
       purchase became final.
¶ 37        Patricia argues that the contract was formed and performed in Illinois, giving the state
       jurisdiction over the Roughtons. She also argues that the Roughtons committed a tort in
       Illinois by directing the removal of the painting from Illinois to Texas, making Illinois the
       place of wrongdoing. But the Roughtons’ performance in relation to the contract occurred
       in Texas. The contract required Anna to ship the painting to Texas and was contingent upon
       the Roughtons’ inspection of the painting in Texas. The Roughtons issued the check from
       their offices in Texas and, after their inspection, title to the painting passed in Texas. See
       Natural Gas Pipeline Co. of America v. Mobil Rocky Mountain, Inc., 155 Ill. App. 3d 841,
       846 (1986) (course of performance that included transfer of title in another state did not
       constitute a transaction of business sufficient to give jurisdiction to Illinois); Chicago Film
       Enterprises v. Jablanow, 55 Ill. App. 3d 739, 743 (1977) (transaction in a suit over a film
       shipped to Missouri from Illinois took place in Missouri). Further, to the extent that Illinois
       was the location of wrongdoing, it was based on Anna’s actions in initiating and carrying the
       deal through to completion. The actions from the Roughtons’ side of the transaction took
       place in Texas. Although Patricia alleged in her complaint that the Roughtons purchased the
       painting knowing that Anna did not own it, nothing in the evidence that was provided for
       establishing personal jurisdiction supports that allegation. There is no evidence that the
       Roughtons were even aware of Patricia’s existence.
¶ 38        Patricia also argues that the Roughtons’ website establishes jurisdiction. The existence
       of a website may or may not be sufficient to assert personal jurisdiction, depending on the
       level of interactivity and the commercial nature of the information exchanged. MacNeil, 401
Ill. App. 3d at 1083. Patricia argues that the Roughtons’ website is interactive because they
       admit that they solicit business through that site. However, nothing in the record provides any
       additional facts about the nature of the website and whether the Roughtons use it to solicit
       purchases of paintings as opposed to only sales of paintings from the gallery. If the site does
       not solicit purchases of artwork, which is what is pertinent to this case, its existence would
       be less relevant to the determination of personal jurisdiction. There also is no evidence that

                                                -8-
       the website specifically solicits customers in Illinois and no evidence about the amount of
       solicitation on the site as compared to noncommercial information. Without more, the record
       is insufficient to show that the existence of the website gives Illinois personal jurisdiction
       over the Roughtons.
¶ 39        The material in the record shows that the Roughtons were passive buyers who were not
       subject to the jurisdiction of the Illinois courts. We also observe that, because Patricia did
       not provide a transcript or substitute of the hearing on the motion to reconsider, it is
       unknown what, if any, additional facts or arguments arose at that hearing. To the extent that
       there were additional facts presented about the performance of the contract, the location of
       any wrongdoing, or the nature of the Roughtons’ website, we must assume that the trial
       court’s order was in conformity with law and had a sufficient factual basis. See Foutch, 99
Ill. 2d at 391-92.

¶ 40                                   III. CONCLUSION
¶ 41      The Roughtons lacked sufficient minimum contacts with Illinois for our courts to
       exercise personal jurisdiction over them. Accordingly, the judgment of the circuit court of
       Du Page County is affirmed.

¶ 42      Affirmed.




                                                -9-